Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-20 are presented for examination.
Allowable Subject Matter
Claims 4, 5, 12 and 13 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant's arguments with respect to the claims above filed on 01/13/2022, have been considered but are moot in view of the new ground(s) of rejection. After further search and thorough examination of present application claims 1-3, 6-11, 14-20 remain rejected.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-3, 6-11, 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al (US pub, 2017/0303259) in view of CAI (US pub, 2020/0028921)
Referring to claims 1, 17, Lee teaches a service processing method of a service-based architecture; comprising:
receiving, by a network element repository function entity NRF, a service query request sent by a service customer (Fig. 14, paragraphs [314]-[315], “NRF” receives a “NF” discovery request from requester A) for a service provided by a service provider (see paragraph [084], service provided by a service provider); and
Lee teaches providing a network service having predetermined capability and characteristic to the user equipment but expressly lacks determining, by the NRF, a service address of a service proxy that matches a service requested by the service query request, and sending the service address of the service proxy to the service customer, wherein the service address of the service proxy is different from a service address of the service provider
However, Cai teaches network function interaction by performing query according to service identifier and determining providing party. Furthermore, Cai teaches determining, by the NRF, a service address of a service proxy that matches a service requested by the service query request ([abs], determining an NF providing party of a service requested to be provided by the NF requesting party and service-related information about the NF providing party); and sending the service address of the service proxy to the service customer (Cai [abs]: sending the service-related information about the NF providing party and the service-related information to the NF requesting party by means of a service discovery response), wherein the service address of the service proxy is different from a service address of the service provider (service identifier = service address of NF provider is different from the NRF…see paragraphs [037]-
It would have been obvious to an ordinary person skilled in the art at the time invention was made to modify Lee’s system of network service to include network repository function (NRF, as shown Fig.2 ad Fig. 3) that provider information regarding service provider function (NF provider) in response to receiving service discovery request in order to optimally enhance interaction of network function in a service based architecture where NRF discovers various network services provided by a NF provider for efficient management.
Referring to claims 2 & 18 Lee teaches the method according to claim 1, wherein before the sending, by the NRF, the service address of the service proxy to the service customer, the method further comprises:
receiving, by the NRF using a service proxy registration interface, a registration request sent by the service proxy, wherein the registration request comprises a service name of the service proxied by the service proxy, and wherein the service proxy registration interface is a service-based interface different from a service provider registration interface (see paragraphs [057], Registration Management and paragraphs [104], 108], [115], [143], involving registration procedure comprises a service name of the service proxied by service proxy); and
verifying, by the NRF, based on the service name of the service proxied by the service proxy, the service proxied by the service proxy, and storing the service address of the service proxy when the service is verified (see paragraphs [134], [035], verifying and validating process).
Referring to claim 3, Lee and Cai teaches the method according to claim 2, wherein after the receiving, by the NRF using the Service proxy registration interface, the registration request sent by the service proxy (see paragraph [067], [068]), the method further comprises: sending, by the NRF to the service proxy, the service address of the service provider that 
Referring to claim 6, Lee and Cai teaches a service processing method of a service-based architecture; comprising:
receiving, by a service proxy, a service address that is sent by a network element repository function entity NRF and that is of a service provided by a service provider that is proxied by the service proxy (see paragraph [211], “NRF may return IP addresses of D-NFIs within a corresponding network slice instance”);
receiving, by the service proxy, a service request sent by a service customer (see paragraph [308], see Fig. 14, & 15); and
sending, by the service proxy, the service request to the service provided by the service provider that is proxied by the service proxy corresponding to the service address (see paragraph [320]).
Referring to claim 7, Lee and Cai teaches the method according to claim 6, wherein before the receiving, by the service proxy, the service address that is sent by the NRF and that is of the service provided by the service provider that is proxied by the service proxy, the method further comprises:
sending, by the service proxy using a service proxy registration interface, a registration request to the NRF, wherein the registration request comprises a service name of the service provided by the service provider that is proxied by the service proxy interface (see paragraphs [057], Registration Management and paragraphs [104], 108], [115], [143], involving registration procedure comprises a service name of the service proxied by service proxy)
Referring to claim 8, Lee and teaches the method according to claim 7, wherein at least two services are proxied by the service proxy (see paragraph [085], see examples of different types of services proxied by service proxy).
Referring to claim 9, Lee teaches a service processing apparatus having including a service-based architecture: applied to a network element repository function entity (NRF) (paragraph [166], The network slice instance for the UE may be selected based on a required application and a type of service. A selection of the network slice instance may consider elements, such as UE functionality, configuration, and authorization.) comprising:
a receiver circuit configured to receive a service query request sent by a service customer for a service provided by a service provider (Fig. 14, paragraphs [314]-[315], “NRF” receives a “NF” discovery request from requester A);
Lee teaches providing a network service having predetermined capability and characteristic to the user equipment but expressly lacks determining, by the NRF, a service address of a service proxy that matches a service requested by the service query request, and sending the service address of the service proxy to the service customer, wherein the service address of the service proxy is different from a service address of the service provider
However, Cai teaches a processor circuit ([088], a processor) configured to determine a service address of the service proxy that matches the service requested by the service query request received by the receiver circuit (Cai [abs]: sending the service-related information about the NF providing party and the service-related information to the NF requesting party by means of a service discovery response), wherein a service proxied by the service proxy comprises the service provided by the service provider that is requested by the service query request (Cai: service identifier = service address of NF provider is different from the NRF…see paragraphs [037]-[040], [060]); and
a transmitter circuit configured to send to the service customer, the service address of the service proxy determined by the processor (Cai paragraphs [039], [040]) circuit, wherein the 
It would have been obvious to an ordinary person skilled in the art at the time invention was made to modify Lee’s system of network service to include network repository function (NRF, as shown Fig.2 ad Fig. 3) that provider information regarding service provider function (NF provider) in response to receiving service discovery request in order to optimally enhance interaction of network function in a service based architecture where NRF discovers various network services provided by a NF provider for efficient management.
Referring to claim 10, Lee and Cai teaches the apparatus according to claim 9, wherein the receiver circuit is further configured to receive, by using a Service proxy registration interface before the transmitter circuit sends the service address of the service proxy to the service customer, a registration request sent by the service proxy, wherein the registration request comprises a service name of the service proxied by the service proxy, and the service proxy registration interface is a service-based interface different from a service provider registration interface (see paragraphs [057], Registration Management and paragraphs [104], 108], [115], [143], involving registration procedure comprises a service name of the service proxied by service proxy), and
wherein the processor circuit is further configured to verify, based on the service name that is comprised in the registration request received by the receiver circuit and that is of the service proxied by the service proxy, the service proxied by the service proxy, and store the service address of the service proxy when the service is verified (see paragraphs [134], [035], verifying and validating process).
Referring to claim 11, Lee and Cai teaches the apparatus according to claim 10, wherein the transmitter is further configured to send, to the service proxy after the receiver circuit receives the registration request of the service proxy by using the service proxy registration interface, the service address of the service provider that provides the service proxied by the service proxy 
Referring to claim 14, Lee teaches a service processing apparatus having a service-based architecture applied to a service proxy (paragraph [166], The network slice instance for the UE may be selected based on a required application and a type of service. A selection of the network slice instance may consider elements, such as UE functionality, configuration, and authorization.) comprising:
a receiver circuit configured to receive a service address that is sent by a network element repository function entity (NRF) and that is of a service provided by a service provided that is proxied by the service proxy, and to receive a Service request sent by a service customer (see Fig. 14, paragraphs [314]-[315], “NRF” receives a “NF” discovery request from requester A);
Lee teaches the invention but expressly lacks the transmitter circuit that is configured to send the service request received by the receiver circuit to the service provided by a service provider that is proxied by the service proxy corresponding to the service address received by the receiver circuit.
However, teaches a transmitter circuit (Fig 4, items 130 sending unit) configured to send the service request received by the receiver circuit to the service provided by a service provider that is proxied by the service proxy corresponding to the service address received by the receiver circuit (see paragraphs [085], [086], Fig. 2, 3, 6-8).
It would have been obvious to an ordinary person skilled in the art at the time invention was made to modify Lee’s system of network service to include network repository function (NRF, as shown Fig.2 ad Fig. 3) that provider information regarding service provider function (NF provider) in response to receiving service discovery request in order to optimally enhance interaction of network function in a service based architecture where NRF discovers various network services provided by a NF provider for efficient management.
Referring to claim 15, Lee and Cai teaches the apparatus according to claim 14, wherein the transmitter circuit is further configured to send, before the receiver circuit receives the service address that is sent by the NRF (see paragraphs [316]-[317], NRF determines whether the requestor NF is allowed and sending the FQDN or IP address of the expected NF instances) and that is of the service provided by the service provider that is proxied by the service proxy, a registration request to the NRF by using a service proxy registration interface (see paragraphs [057], Registration Management), wherein the registration request comprises a service name of the service provided by the service provider that is proxied by the service proxy (see paragraphs [057], Registration Management and paragraphs [104], 108], [115], [143], involving registration procedure comprises a service name of the service proxied by service proxy), and the service proxy registration interface is a service-based interface different from a service provider registration interface  (Fig.7, show service based interfaced different from registration interface). 
Referring to claim 16, The apparatus according to claim 15, wherein at least two services are proxied by the service proxy (see paragraph [085], see examples of different types of services proxied by service proxy). 
Referring to claim 19, rejected for reasons and rationales similar to claim 6 above.
Referring to claim 20, rejected for reasons and rationales similar to claim 7 above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The examiner also requests, when responding to this office action, support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line no(s) in the specification and/or drawing figure(s). This will assist the examiner in prosecuting the application. Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections See 37 CFR 1.111 (c).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AFTAB N. KHAN whose telephone number is (571)270-5172.  The examiner can normally be reached on Monday-Friday 8AM-5PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenton Burgess can be reached on 571-272-3949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AFTAB N. KHAN/
Primary Examiner, Art Unit 2454